Citation Nr: 1442251	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for discogenic disease with spondylosis at L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  This decision awarded an increased evaluation of 10 percent for the Veteran's service-connected low back disability effective November 8, 2007.  Although the Veteran properly appealed this decision in March 2008, the RO readjudicated the issue of an increased rating in January 2008 and October 2008 rating decisions.  In the latter rating decision, the RO increased the evaluation assigned from 10 percent to 20 percent effective September 27, 2007, the date his claim for an increased rating was received. 

This matter was remanded in August 2011 for the RO to schedule a VA examination.  The case was thereafter returned to the Board.  The Board finds that the August 2011 remand instructions were substantially complied with. 

The Veteran testified before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDING OF FACT

The Veteran's discogenic disease with spondylosis at L5-S1 has been characterized by pain, lack of endurance and limitation of flexion greater than 30 degrees but less than 60 degrees; the disability is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, by favorable ankylosis of the entire thoracolumbar spine, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for discogenic disease with spondylosis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation for discogenic disease with spondylosis at L5-S1, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2007 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the October 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of January 2008 and September 2011 examinations.  The Board has reviewed the reports of those examinations and finds that they are adequate and the Veteran does not contend otherwise.   Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2011 Board hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided. 

Criteria

The Veteran contends that his service-connected discogenic disease with spondylosis at L5-S1 is more disabling than is reflected in the current 20 percent disability rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.). (d) Excess fatigability. (e) Incoordination, impaired ability to execute skilled movements smoothly. (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS)  Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran's low back disorder is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This Diagnostic Code is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under Diagnostic Code 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Background

Outpatient treatment records from Miami VA Medical Center (VAMC) dated from November 2007 to December 2007 show treatment for complaints of low back pain.  November 8, 2007 progress notes reveal the Veteran reported experiencing pain with prolonged sitting or standing greater than one hour.  The Veteran was prescribed Ibuprofen for pain and given a physical therapy consult.  A physical therapy consult dated November 30, 2007 notes there was evidence of pain with activities.  The Veteran's range of motion was slightly decreased in movements, pain and some guarding with flexion.  No abnormalities were noted and the assessment was chronic low back pain.

At his January 2008 VA examination, the Veteran reported symptoms of intermittent pain with radiation down the left thigh and buttocks and tingling in the toes of the left foot.  The Veteran did not report any period of incapacitation which required bed rest as prescribed by a physician.  On examination, the Veteran had normal gait and there was evidence of mild tenderness over the L5-S1 level and slight paravertebral muscle spasms were noted.  Range of motion was noted as flexion to 60 degrees, extension to 20 degrees, left and right flexion to 30 degrees and left and right lateral rotation to 30 degrees.  There was no additional limitation of motion noted on repetitive use.  X-ray of the lumbar spine showed narrowing and degenerative changes of the L5-S1 disc space.  

March 2008 treatment records include a computed tomography (CT) scan report showing T12/L1 small right posterior paramedian disc herniation.  At the L5/S1 level there was marked narrowing and gas degeneration of the intervertebral disc, grade 1 degenerative retrolisthesis, posterior disc herniation/osteophyte complex, minor central spinal canal stenosis, and bilateral spinal neural foramen stenosis.  The T12 level showed benign hemagioma within the L1 vertebral body marrow to the right of midline.  A March 2008 magnetic resonance imaging (MRI) report showed bulging annulus at the L5-S1 level with a small superimposed central disc herniation causing milneural forminal and minimal central canal stenosis.  The scan also showed hemangioma in L1.

Treatment records from the Miami VAMC dated in October 2008 show reports of chronic low back pain.  The pain reportedly radiated to the lateral aspect of the right leg.  The Veteran denied fecal or bladder incontinence.  The Veteran reported that the pain was worse upon driving and standing up.  

Treatment records from the San Juan VAMC dated in January 2009 show that the Veteran was seen for an exacerbation of his low back strain.  The Veteran was provided a prescription for Gabapentin and discharged.

Treatment records from the Miami VAMC dated November 2007 to February 2012 show that a May 2011 electromyography (EMG) test noted no evidence of neuropathy.  The records show continued treatment, injections, and therapy for the Veteran's back condition.  

At his May 2011 Travel Board hearing, the Veteran testified that he had back pain and took medication so he could sleep at night.  He also used a back brace for four hours a day.  The Veteran described his pain as an eight out of ten in severity.  He indicated that he had no restrictions from a doctor concerning his work.  The Veteran also used a TENS unit.  The Veteran testified that he was placed on bed rest one time in the past four years for two weeks.  

VAMC treatment records show that in August 2008, November 2010, and February 2010, the Veteran was given a doctor's note excusing him from work on each occasion for one or two days.  The February 2010 medical note prescribed light duty restriction for 12 weeks.  

A January 2011 magnetic resonance imaging (MRI) report showed the lumbar spine was aligned.  The vertebral bodies were intact without fractures or destructive lesions.  Diffuse marrow signal was normal.  Degenerative marrow signal was present in L5-S1 with mixed T1, high T2, and high STIR signal without endplate destruction.  Perivertebral soft tissues were normal.  Conus medullaris terminated above L1/L2.  T12-L1 had a disc bulge without canal stenosis.  Foramina were patent.  Spinal canal was patent at all levels.  Neural foramina were patent at all levels.  L5-S1 had a disc bulge with partial effacement of the lateral recesses.  There was no interval change.

In August 2011, the RO requested information regarding work restrictions.  The RO received a VA form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated in September 2011 from the Veteran's employer indicating that time lost from work noting 274.  The Board interprets this to mean 274 hours and not 274 days as the Veteran did not indicate during his May 2011 Travel Board hearing that he had been out of work for 274 days or almost the entire year.  

At his September 2011 VA examination, the Veteran reported using a brace and taking continuous medication for his back disorder.  He did not report flare-ups.  The examination showed functional loss and less movement than normal.  Range of motion testing showed forward flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 15 degrees.  Pain began for each movement at the range of motion identified and the Veteran was not able to do repetitive testing and refused lateral rotation movements.  The examiner noted that the Veteran did not have ankylosis of the spine.  The examiner also noted that the Veteran's efforts on the examination were questionable due to signs of overexaggeration.  The Veteran had pain on palpation, and muscle spasms that did not result in abnormal gait or spinal contour.

Deep tendon reflex, muscle strength, sensory and leg raise testing were performed.  Deep tendon bilateral knee reflexes were hyperactive and bilateral ankle deep tendon reflexes were normal.  Muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsal flexion, and great toe extension.  There was no muscle atrophy present.  The sensory examination results were noted as normal for the bilateral upper anterior thighs, thighs, knees, lower legs, feet and toes.  The straight leg raise test result was normal.  Although the Veteran reported intermittent radicular pain in the lower bilateral extremities that was mild on the lower left and severe on the right and paresthesis or dysesthesias that was severe on the right and moderate on the left, the examiner did not diagnose this condition as radiculopathy based on testing.  The examiner opined that the total duration of all incapacitating episodes over the past 12 months were at least 2 weeks, but less than 4 weeks.

The September 2011 examiner noted that arthritis was documented by X-ray results, the most recent report was in December 2010 and showed lower lumbar spondylosis unchanged since 2008.  The examiner compared the MRI report of March 2008 with that of the January 2011 report.  The examiner opined that the Veteran's back disorder impacted his ability to work giving him difficulty lifting mail, packages and bending and his daily living activities gave him difficulty dressing, exercising and playing sports.  

Analysis

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's discogenic disease with spondylosis at L5-S1 are not met.  His complaints (primarily pain and decreased motion) appear to have remained essentially unchanged during the course the appeal, and are clearly referenced in the examination reports.  While the record shows that range of motion is restricted, the Veteran's flexion to at least 40 degrees (in 2011) does not meet the criteria for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  His range of motion during the appeal period has never approximated the criteria for a 40 percent evaluation.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  The criteria for an increased evaluation under Diagnostic Codes 5237 and 5243 are not met. 

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the back disorder would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the thoracolumbar segment of the spine and that there is significant pain on motion. Yet, the Board finds that the 20 percent disability rating adequately compensates him for his painful motion and functional loss.  Also given that his complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  The Board points out that the examiner noted in the September 2011 VA examination that the Veteran refused to perform bilateral lateral rotation and repetitions of range of motion and noted that the Veteran's effort on the examination was questionable due to signs of overexaggeration.  Moreover, the Veteran was noted to exhibit pain on motion at the endpoint of motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.  Nor does the record document any weakness, incoordination or excessive fatigue associated with the disorder.

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain. 

The Board further notes that no other potentially applicable diagnostic code would provide for a rating greater than 20 percent.  As indicated above, notes accompanying Diagnostic Code 5237 indicate neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  At the January 2008 VA examination, the Veteran denied bladder or bowel impairment.  At the September 2011 VA examination, the Veteran reported intermittent radicular pain in the lower bilateral extremities, on neurological testing the Veteran had give way strength to be five out five.  A May 2011 EMG study showed no evidence of neuropathy.  There is no other evidence of record that indicates that the Veteran has neurological abnormalities as a residual of his service-connected back disorder.  At his last examination, sensory testing of the lower extremities did not reveal any abnormalities.  

Accordingly, the evidence does not show any evidence of neurological abnormalities due to the Veteran's back disorder. 

The Board also finds that a higher rating is not warranted under the criteria for intervertebral disc syndrome as there has been no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period during the appeal period.  38 C.F.R. § 4.71a Diagnostic Code 5243.  The September 2011 VA examination noted that the Veteran's incapacitating episodes over the past 12 months were at least 2 weeks but less than 4 weeks.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent under Diagnostic Code 5243 for IVDS. 

In sum, no arguably applicable diagnostic code would result in a higher rating for the Veteran's disability for the reasons discussed in detail above for this time period. 

The Board has also considered the Veteran's lay statements regarding the severity of his back pain and the amount of work that he missed as a result of the back pain. The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility. However, the Veteran has provided no written statements or reports from a private or VA clinician that suggests that the symptomatology demonstrated on examination in September 2011 was inaccurate.  He has also not alleged that he had flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, or that he experienced incapacitating episodes totaling at least four weeks but less than 6 weeks during the past 12 months.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned. 




Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected discogenic disease with spondylosis at L5-S1, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains his disability is manifested by pain and limitation of motion. His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's back disorder specifically contemplate all symptoms of the disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, and 5243 (2013).  Specifically, the Veteran reports pain, limited range of motion due to pain, and limited physical activity associated with the disorders.  The diagnostic codes themselves refer to range of motion.  Moreover, pursuant to 38 C.F.R. § 4.40 and 4.45, VA considers the functional impact of factors such as pain, weakness and incoordination as part of the proper determination of the schedular rating.  Consequently, those factors are contemplated by the pertinent diagnostic codes.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for depression associated with discogenic disease with spondylosis at L5-S1 and hypertension, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised 

by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in fact remains employed.


ORDER

Entitlement to an evaluation in excess of 20 percent for discogenic disease with spondylosis at L5-S1 is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


